MANDATE

THE STATE OF TEXAS

TO THE 83RD JUDICIAL DISTRICT COURT OF VAL VERDE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 22, 2015, the cause upon appeal to revise
or reverse your judgment between

City of Del Rio, Appellant

V.

Daniel Jalomos, Appellee

No. 04-14-00381-CV and Tr. Ct. No. 31037

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s memorandum opinion of this date, the
order granting the plea to the jurisdiction and dismissing the suit filed by the
City of Del Rio is AFFIRMED. It is ORDERED that Appellee Daniel Jalomos
recover his costs of appeal from Appellant City of Del Rio.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 1, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00381-CV

                                            City of Del Rio

                                                     v.

                                            Daniel Jalomos

           (NO. 31037 IN 83RD JUDICIAL DISTRICT COURT OF VAL VERDE COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          MANUEL QUINTO-POZOS
CLERK'S RECORD                     $62.00   PAID            CITY OF DEL RIO
REPORTER'S RECORD                 $873.00   PAID            CITY OF DEL RIO
FILING                            $100.00   E-PAID          SUZANNE WEST
STATEWIDE EFILING FEE              $20.00   E-PAID          SUZANNE WEST
INDIGENT                           $25.00   E-PAID          SUZANNE WEST
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          SUZANNE WEST


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 1, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853